DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Claim Objections
Claims 6-7 are objected to because of the following informalities:  Claim 6, and all dependent claims thereof, contains an extraneous letter ‘e’ in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, and all dependent claims thereof, recites the limitation “the motion of the non-invasive scanning device” in line 5, where “motion” is not inherent to operating a non-invasive scanning device and therefore “the motion...” lacks proper antecedent basis in the claims.
Claim 3, and all dependent claims thereof, recites the limitation “the acquisition region of the non-invasive scanning device” in line 7. This limitation lacks proper antecedent basis in the claims.
Claim 3, and all dependent claims thereof, recites the limitations “a three-dimensional virtual model of the acquisition region” and “a three-dimensional virtual model of the geometric target region” followed by a recitation of “the three-dimensional virtual model” without any indication as to which of the two previously recited models it refers. Therefore, “the three-dimensional virtual model” lacks proper antecedent basis in the claims because it could reasonably refer to either virtual model.
Claim 3 recites the limitations “a local image quality test” and “wherein such quality tests are based on... .” The claim sets forth that only a single local image quality test is performed, and no limitations are placed on the positively recited local quality test. It is unclear if “wherein such quality tests...” is meant to be a limitation on the positively recited “a local image quality test” or if it references other quality tests which have not been claimed. 
Claim 3, and all dependent claims thereof, recites the limitations “the motion of the...scanning device”, “motion of a three-dimensional virtual model” and “aspects of the motion.” It is unclear which of the “motion of the...scanning device” or “motion of a...model” corresponds to “the motion” (“aspects of the motion”). Therefore, this limitation lacks proper antecedent basis in the claims.
Claim 4 recites the limitation “the acquired data,” where claim 3 sets forth “image data relating to an internal geometric target region” and “further image data.” It is unclear to which of these “the acquired data” is meant to refer. 
Claim 4 recites the limitation “the acquired data...as an image” and “characteristics available in the image.” The limitation “characteristics available in the image” implies that an image has actually be created and has characteristics, however, there is nothing in the claims to suggest that an image is actually created. The limitation “the acquired data...as an image” provides that it is at least possible to generate an image based on the acquired data, but since no image is positively recited “the image” lacks proper antecedent basis in the claims.
Claim 6, and all dependent claims thereof, recites the limitations “a graphical user interface is used” and “such a GUI.” The claim sets forth that only a single graphical user interface is “used”, and no limitations are placed on the positively recited graphical user interface. It is unclear if “such a GUI...” is meant to be a limitation on the positively recited “a graphical user interface” or if it references other graphical user interfaces which have not been claimed. It is further unclear whether “a graphical user interface” or “such a GUI” is the same as or different than “an interface to load...”, because the claim appears to indicate that “input information” to an interface (i.e. a GUI) is another interface. It is not clear how this limitation should be interpreted. It is further noted that, while GUI may be a commonly known acronym, Applicant has not indicated that it means “graphical user interface” in the context of this claim.
Claim 6, and all dependent claims thereof, recites the limitation “the input information to such a GUI.” This limitation lacks proper antecedent basis in the claims.
Claim 6, and all dependent claims thereof, recites the limitation “to specify a geometric region to be acquired.” It is unclear if “a geometric region” is the same as or distinct from “an internal geometric target region” or “the geometric target region” of claim 3.
Claim 7 recites the limitation “wherein improved positional representation in the motion tracker of the probe is employed to ensure robust calibration.” First, “the motion tracker” and “the probe” lack proper antecedent basis in the claims and do not appear to be linked in any way to any elements of the parent claim(s). Second, it is unclear what “robust calibration” refers to. Claim 6 sets forth a calibration procedure “to specify a geometric region” and which might or might not include “an interface to load, select, and specify a scan protocol.” It is entirely unclear how this process could be made more “robust” by the use of “improved positional representation.” Finally, it is unclear how anything set forth in claim 7 might amount to positively recited structural element or manipulative step. Claim 7 does not appear to set forth any actions or any structural features of any kind, and instead appears to be a description of a desired outcome based on “improved positional representation.” For the purposes of further examination, this claim will be interpreted to merely be a description of a desired outcome of the elements of claim 3.
The term “improved” in claim 7 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what “improved” means in the context, nor is it clear how “improved” is to be ascertained (i.e. what is the baseline for determining whether something is or is not “improved”?).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 does not set forth any further limitation on the subject matter of claims 3 or 6. Claim 7 references elements which are not recited in either parent claim (“the motion tracker” and “the probe”), and does not provide any further structural elements or manipulative steps to further limit the subject matter of the parent(s).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (US PG Pub. No. US 2010/0179428 A1, Jul. 15, 2010) (hereinafter “Pedersen”).
Regarding claims 3 and 7, as best understood based on limitations which are indefinite: Pedersen discloses a method of guiding a user in the use of a system for obtaining medical images ([0113], figure 11) comprising: an on-site operator manually operating a non-invasive scanning device to produce image data relating to an internal geometric target region of a subject ([0078] - "Sensors 118 can capture data using a compliant scan pad and a virtual subject 20A, the data resulting from either a scan pad, for example, a scan pad to capture the linear data, and a MEMS gyro in the mock transducer to capture angular data, or from an optical tracker in the mock transducer to capture the linear data, and MEMS gyro in the mock transducer to capture the angular data."); tracking the motion of the non-invasive scanning device ([0087] - scan path is tracked motion, [0090]); guiding the operator by feedback that comprises motion of a three-dimensional virtual model of the acquisition region of the non-invasive scanning device through a three-dimensional virtual model of the geometric target region, wherein the three-dimensional virtual model does not include scanned anatomic images or acquired anatomic images ([0078] - "the virtual subject with the virtual transducer (which moves in accordance with the movement of the mock transducer)", [0080] - "a scribing or laser scanning device or equivalent can be used to digitize the unperturbed manikin surface 21", "A surface generation script generates a 3-D surface mapping of the manikin 20, calculates an interpolated continuous surface representation, and stores it on a computer readable medium as a numerical virtual model 17"; [0087] - "The operator's scan path can be shown on a display 114 with a representation of the numerical virtual model 17 (FIG. 1) of the manikin 20." ; [0087], [0090]); applying a local image quality test to determine whether the image data satisfy predetermined numerical criteria of quality, wherein such quality tests are based on signal characteristics and not on anatomic image characteristics ([0119]-[0120]); reporting aspects of the motion that would reduce the quality of the data that such motion would acquire ([0119]-[0120] - feedback regarding scan path and accuracy); and acquiring further image data, and repeating the applying and reporting steps ([0120] - "scoring results over several sessions" inherently discloses multiple repetitions of the method leading to obtaining the scoring results).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US PG Pub. No. US 2010/0179428 A1, Jul. 15, 2010) (hereinafter “Pedersen”) in view of Amso et al. (US PG Pub. No. US 2013/0065211 Mar. 14, 2013) (hereinafter “Amso”).
Regarding claim 4, as best understood based on limitations which are indefinite: Pedersen teaches the method of claim 3 but is silent on wherein the acquired data are secured against local inspection as an image without regard to anatomic characteristics or other characteristics available in the image.
Amso, in the same field of endeavor, teaches a training system in which all training materials, acquired data, scoring results, etc., any of which might be capable of being presented “as an image,” are “secured against local inspection” (it is noted that “local” is not defined in any of the claims and is therefore interpreted to refer to any non-remote access) by requiring secure authentication to prevent unauthorized access ([0027], [0056]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Pedersen by providing the secure authentication of Amso in order to protect private information, such as a student’s personal results or data, from unauthorized access.
Regarding claim 6, as best understood based on limitations which are indefinite: Pedersen teaches the method of claim 3 but is silent on wherein a graphical user interface is used to guide the operator through a calibration procedure e to specify a geometric region to be acquired, the input information to such a GUI comprising an interface to load, select, and specify a scan protocol.
Amso, in the same field of endeavor, teaches a training system comprising a graphical user interface is used to guide the operator through a calibration procedure e to specify a geometric region to be acquired, the input information to such a GUI comprising an interface to load, select, and specify a scan protocol (figures 2-3, [0057]-[0058], [0061] – selection of assignment type, exam type/location, probe positioning, etc.).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Pedersen by providing a graphical user interface for specifying a region of interest, and loading, selecting and specifying a scan protocol as taught by Amso in order to allow the user to select the specific training exercise that the user desires to perform.

Response to Arguments
Applicant’s arguments with respect to prior art rejections of claims 3, 4, 6, and 7, filed 05/20/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793